Citation Nr: 0636762	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-09 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel







INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.

An RO hearing was held in November 2003.  A transcript of 
that hearing is of record.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
hypertension had its onset in service, within the first post 
service year or that it is proximately due to service-
connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service, nor 
may it be presumed to have been incurred during service, and 
it was not proximately due to, or the result of, service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in April 2003.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's April 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish service connection, requested that he submit 
such evidence or provide VA with the information necessary 
for VA to obtain medical records and other relevant evidence 
on his behalf, and essentially made the veteran aware that he 
should submit any evidence he had that pertained to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA and 
private medical records, which will be addressed as 
pertinent.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

In light of the Board's denial of the veteran's service 
connection claim, no initial disability rating or effective 
date matter arises, and so there can be no possibility of any 
unfair prejudice to the veteran under the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not unfairly prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303(a) (2006).  In order to establish service connection 
for a claimed disorder, the following must be present: (1) 
Medical evidence of a current disability; (2) Medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) Medical 
evidence of a connection between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  A disability which is 
proximately due to or the result of a service-connected 
disease shall also be service connected.  38 C.F.R. 
§ 3.310(a) (2006).  Service connection will be presumed for 
certain chronic diseases if manifest to a compensable degree 
within one year after discharge from service.  See 38 
U.S.C.A. § 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).  
Service connection will be presumed for certain chronic 
diseases or diseases associated with exposure to certain 
herbicide agents even though there is no evidence of such 
disease during service, provided that the disease manifests 
to a compensable degree within a certain period of time after 
discharge from service.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  For the 
presumption to apply, a veteran must have served in Vietnam 
during the period January 9, 1962 through May 7, 1975.  
38 U.S.C.A § 1116.  The Board notes that the veteran was 
granted presumptive service connection for diabetes mellitus 
on the basis of herbicide exposure in Vietnam, by rating 
action dated in October 2002.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

The veteran's service medical records are negative for 
complaint, treatment or diagnosis of hypertension.

VA outpatient treatment records dated July 1986 to December 
1987 reflect diagnoses of hypertension.  A VA outpatient 
treatment record dated in December 1987 reflects that the 
veteran reported a history of hypertension diagnosed 
approximately five years earlier.  The record also references 
a history of diabetes dating from October 1987.  None of the 
VA medical records indicate that the veteran's hypertension 
was proximately caused by diabetes.

A VA examination report dated in November 2002 reflects that 
the veteran reported being first diagnosed with hypertension 
in 1978.  However, the report does not address the etiology 
of the veteran's hypertension.

In a February 2003 VA examination report, the examiner opined 
that "the veteran's hypertension is essential hypertension 
and is not caused by the veteran's service-connected 
diabetes."  "Essential" hypertension is hypertension 
without discoverable organic cause.  Dorland's Ilus. Med. 
Dictionary, 30th ed. p. 889 (2003).  The examiner explained 
that renal dysfunction triggered by diabetes causes 
hypertension.  He reasoned that because medical tests 
revealed that the veteran's blood urea nitrogen (BUN) and 
creatinine levels were normal, indicating no renal 
dysfunction, his hypertension was not caused by diabetes 
mellitus.

A letter dated in March 2003 from private doctor R. Freedman, 
M.D. reflects that the veteran was diagnosed with diabetes 
mellitus in 1987 and with hypertension in 1988.

A private in-patient discharge summary from Christus Saint 
Frances Cabrini Hospital dated in April 2003 reflects that 
the veteran's BUN and creatinine levels, (13.0 mg/dl and 0.7 
respectively) were normal.  A May 2003 VA examination report 
reflects a diagnosis of essential hypertension.  On the basis 
of consistently normal BUN and creatinine levels, the 
examiner concluded that there was no renal function resulting 
from diabetes, and that the likely cause of the veteran's 
hypertension was his smoking and obesity.  The examiner 
specifically  opined that the veteran's hypertension was 
"not likely related" to his diabetes mellitus.

A letter from private doctor K. Maramraj, M.D. dated in March 
2003 includes a  medical opinion in regard to the veteran's 
diabetes mellitus and hypertension, merely: "They are 
interrelated."  This cursory medical opinion does not 
indicate that the doctor reviewed the veteran's VA claims 
file.  A physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion.  
Prejean v. West, 13 Vet. 444, 448-499 (2000).  A medical 
opinion premised on an incomplete or inaccurate medical 
history has limited, if any, probative value.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Thus, the Board assigns 
little weight to Dr. Maramraj's opinion.

An August 2003 Christus Saint Frances Cabrini Hospital 
discharge summary,  authored by doctor G. Bevels, M.D., 
reflects that the veteran has hypertension and diabetes 
mellitus, but does not indicate that hypertension is 
proximately due to diabetes.  The discharge summary reflects 
that the veteran's BUN and creatinine levels were 8.8 and 1.2 
respectively.

During an RO hearing in November 2003, the veteran asserted 
that his hypertension was caused by his diabetes.  The record 
does not indicate that the veteran has any medical expertise.  
The veteran's assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu, supra.

In the October 2006 Appellant's Brief, the veteran's 
representative argues that the veteran's hypertension may 
have been caused or aggravated by the veteran's service-
connected post-traumatic stress disorder (PTSD) or by his 
obesity and physical limitations.  However, there is no 
competent evidence of record which demonstrates that the 
veteran's hypertension was caused or aggravated by PTSD 
(diagnosed in June 2003).  Further, there is no competent 
evidence to show that the veteran's diabetes mellitus caused 
obesity or physical limitations.  

A November 2002 VA examination report pertaining to the 
veteran's diabetes mellitus states that the veteran was under 
no restrictions as to activity, and there were no signs of 
sensory deficit.  Significantly, the RO issued a rating 
action in  March 2004 to reduce the veteran's disability 
evaluation for diabetes mellitus from 40 to 20 percent.  This 
action was taken on the basis that competent medical evidence 
failed to demonstrate that the veteran is required to 
regulate or restrict his physical activities due to problems 
arising from his diabetes mellitus.  

The record demonstrates that the veteran was diagnosed with 
hypertension between 1978 and 1986.  However, there is no 
evidence of record to show that the veteran was treated for 
hypertension in service.  Because there is no evidence of 
record to indicate that hypertension was manifested any 
earlier than 1978, ten years after the veteran's discharge 
from service, service connection cannot be granted on a 
direct or presumptive basis.  Also, because hypertension is 
not among the diseases identified with herbicides under 38 
C.F.R. § 3.309(e), supra., the presumption of service 
connection for herbicide exposure has not been triggered.  
Finally, a clear preponderance of the competent evidence of 
record is against a finding that hypertension was proximately 
caused by his service-connected diabetes mellitus.  The 
etiology opinions against a finding that hypertension is 
related to the service-connected diabetes mellitus are 
supported by laboratory testing revealing no renal 
dysfunction to cause hypertension and the chronology of the 
onset of diseases, i.e., hypertension had its onset prior to 
diabetes mellitus.  

Having reviewed the record, the Board finds that in the 
absence of evidence showing that the veteran's hypertension 
is directly or presumptively related to service, or 
proximately due to his service-connected diabetes mellitus, 
the veteran's claim must be denied.  

In reaching its decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus II, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


